Citation Nr: 0920323	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to 
August 1976.  He also served in the California Army National 
Guard from 1976 to 1983, with various periods as active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the Veteran's claims of service connection 
for seizures as a residual of a head injury, the Board finds 
that additional development of the evidence is required.

The Veteran claims that he injured his head during a 
California National Guard training exercise that was either 
ACDUTRA or INDACDUTRA in 1978.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, 
naval, or air service also includes any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury (but not disease) incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a), (d).

First, with regard to proper VCAA notice, the notice letter 
sent by the RO to the Veteran in June 2006 is insufficient.  
The VCAA letter of record does not address the Veteran's 
ACDUTRA or INACDUTRA periods of service.  A remand is 
required to properly provide VCAA notice as required 
regarding ACDUTRA and INACDUTRA periods.  The RO (AMC) should 
send the Veteran a VCAA notice letter that notifies the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the service connection claims based on ACDUTRA 
and INACDUTRA service.  The notice should further indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  

Second, the RO must attempt to obtain missing service 
treatment records (STRs) and any service personnel records 
(SPRs) concerning the Veteran's periods of ACDUTRA and 
INACDUTRA service.  Although the RO attempted to obtain STRs 
from the "service department," there is insufficient 
evidence in the record to show that the RO has taken the 
action necessary to obtain complete records for his National 
Guard service from all the relevant sources.  The Veteran's 
case file indicates he was assigned to the California Army 
National Guard, 1st Battalion, 160th Infantry.  See the 
Veteran's NGB Form 22.  The VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  These records include service 
records.  38 C.F.R. § 3.159(c)(2) and (3).  In this case, the 
Veteran's relevant records could be located with the 
Guardsman's Unit, or at the State Adjutant General Office, or 
at the Army National Guard Readiness Center.  A remand is 
required for a further attempt to secure these records.  If 
no such records are available, a negative reply to that 
effect is required and must be attached to the Veteran's case 
file.  

Third, the Veteran has mentioned treatment for his seizures 
at the VA clinic on Wilshire Boulevard in Los Angeles, 
California.  See the hearing transcript at page 16.  These 
records, if they still exist, would clearly be relevant to 
his claim of seizures as a result of a head injury during 
ACDUTRA or INACDUTRA.  The VA's duty to assist includes 
obtaining records of his relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Thus, 
the RO should take appropriate steps to determine whether 
relevant VA medical records exist at the West Los Angeles 
Healthcare Center in Los Angeles, California.  If such 
records exist, the RO should obtain them on remand.

Fourth, the Veteran should be scheduled for a VA examination 
to obtain a medical diagnosis and opinion concerning the 
etiology of his seizures and the residuals thereof on the 
basis of in-service incurrence during this period of ACDUTRA 
or INACDUTRA.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran contends he has seizures which are attributable 
to a head injury during a period of INACDUTRA or ACDUTRA in 
1978.  See the Veteran's May 2006 claim.  The Veteran has 
submitted two records indicating a diagnosis of seizures.  
See July 1989 National Guard STR and July 1989 National Guard 
Statement of Medical Examination and Duty Status.  Thus, it 
appears that the Veteran may have begun experiencing seizures 
during a period of ACDUTRA or INACDUTRA training and that 
these seizures may be the result of his service.  Thus, a VA 
medical examination is required to determine the current 
nature and etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the Veteran and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claim based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Verify all periods of service with the 
California Army National Guard, 
including all periods of active 
service, ACDUTRA, and INACDUTRA; and 
obtain from the appropriate source, 
including the Veteran's specific unit, 
the Adjutant General of the State, or 
the Army National Guard Readiness 
Center, all service treatment records 
for the periods of service identified.  
Request any associated medical or 
personnel records, i.e., line of duty 
terminations, point statements, 
hospital records, etc., from the 
Veteran's service.  If no such service 
medical or personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Notify the Veteran as required.

3.	Contact the West Los Angeles Healthcare 
Center in Los Angeles, California to 
determine if there are any records of 
medical treatment for the Veteran's 
seizures.  If these records exist, 
please secure them and associate them 
with the claims folder.  All attempts 
to obtain these records, and any 
response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in 
the file.

4.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and extent of the Veteran's 
seizures as a result of head trauma.  
He is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary. The specific results 
of this test should be set forth in the 
examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the examination results and a 
review of the claims file, the examiner 
should indicate whether it is at least as 
likely as not that the Veteran's current 
seizures are the result of his military 
service - and, in particular, due to any 
head injury that he may have sustained 
during ACDUTRA or INACDUTRA.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.	Then, readjudicate the claims for service 
connection for seizures as a result of 
head trauma, in light of the additional 
evidence obtained since the December 2007 
statement of the case (SOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




